     Case 2:21-cv-00309-TLN-JDP Document 14 Filed 08/17/21 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH MICHAEL DENNER,                             Case No. 2:21-cv-00309-TLN-JDP
12                       Petitioner,                     FINDINGS AND RECOMMENDATIONS
                                                         THAT THE PETITION FOR HABEAS
13           v.                                          CORPUS BE DENIED
14    PATRICK EATON,                                     ECF No. 1
15                       Respondent.
16

17          Petitioner Joseph Michael Denner, a state prisoner proceeding without counsel, seeks a

18   writ of habeas corpus under 28 U.S.C. § 2254. ECF No. 1. He argues that his rights were

19   violated when the trial court failed to instruct the jury that duress was a defense to aiding and

20   abetting murder. I recommend denying the petition.

21                                               Background

22          Petitioner was charged with first degree murder (Pen. Code, § 187, subd. (a)) with a

23   kidnapping special circumstance. ECF No. 10-1 at 18-19. He pled not guilty and proceeded to

24   jury trial in San Joaquin Superior Court. ECF No. 10-3 at 6. He was acquitted of first-degree

25   murder and the kidnapping special circumstance was found to be untrue, ECF No. 10-3 at 151,

26   but the jury found him guilty of the lesser included offense of second degree murder (Pen. Code,

27   § 189 (b)), and he was sentenced to 15 years to life. ECF No. 10-3 at 151 and ECF No. 10-4 at

28   68.
                                                        1
     Case 2:21-cv-00309-TLN-JDP Document 14 Filed 08/17/21 Page 2 of 5


 1          Petitioner raises three habeas claims, all related to the trial court’s failure to instruct that

 2   duress was a defense to aiding and abetting murder. First, he argues that the failure to instruct

 3   deprived him of his right to present a defense. Second, he argues that the failure to instruct

 4   violated his due process rights. Third, he argues that his trial attorney’s failure to request a jury

 5   instruction deprived him of effective assistance of counsel. The California Court of Appeal, in a

 6   reasoned opinion, rejected petitioner’s view that duress was a defense to second degree murder.

 7   See ECF 10-11 at 8-10. The California Supreme Court summarily denied the subsequent petition

 8   for review. ECF No. 10-13.

 9                                              Legal Standard

10          A federal court may grant habeas relief when a petitioner shows that his custody violates

11   federal law. See 28 U.S.C. §§ 2241(a), (c)(3), 2254(a); Williams v. Taylor, 529 U.S. 362, 374-75

12   (2000). Section 2254 of Title 28, as amended by the Antiterrorism and Effective Death Penalty

13   Act of 1996 (“AEDPA”), governs a state prisoner’s habeas petition. See 28 U.S.C. § 2254;

14   Harrington v. Richter, 562 U.S. 86, 97 (2011). To decide a § 2254 petition, a federal court

15   examines the decision of the last state court that issued a reasoned opinion on petitioner’s habeas

16   claims. See Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018).

17          When a state court has adjudicated a petitioner’s claims on the merits, a federal court

18   reviews the state court’s decision under the deferential standard of § 2254(d). Section 2254(d)

19   precludes a federal court from granting habeas relief unless a state court’s decision is (1) contrary

20   to clearly established federal law, (2) a result of an unreasonable application of such law, or
21   (3) based on an unreasonable determination of facts. See § 2254(d); Murray v. Schriro, 882 F.3d

22   778, 801 (9th Cir. 2018). A state court’s decision is contrary to clearly established federal law if

23   it reaches a conclusion “opposite to” a holding of the United States Supreme Court or a

24   conclusion that differs from the Supreme Court’s precedent on “materially indistinguishable

25   facts.” Soto v. Ryan, 760 F.3d 947, 957 (9th Cir. 2014) (citation omitted). The state court’s

26   decision unreasonably applies clearly established federal law when the decision has “no
27   reasonable basis.” Cullen v. Pinholster, 563 U.S. 170, 188 (2011). An unreasonable

28   determination of facts occurs when a federal court is “convinced that an appellate panel, applying
                                                         2
     Case 2:21-cv-00309-TLN-JDP Document 14 Filed 08/17/21 Page 3 of 5


 1   the normal standards of appellate review, could not reasonably conclude that the finding is

 2   supported by the record.” Loher v. Thomas, 825 F.3d 1103, 1112 (9th Cir. 2016). A federal

 3   habeas court has an obligation to consider arguments or theories that “could have supported a

 4   state court’s decision.” See Sexton v. Beaudreaux, 138 S. Ct. 2555, 2557 (2018) (quoting Richter,

 5   562 U.S. at 102). One rule applies to all state prisoners’ petitions adjudicated on the merits: the

 6   petitioner must show that the state court’s decision is “so lacking in justification that there was an

 7   error well understood and comprehended in existing law beyond any possibility for fairminded

 8   disagreement.” Richter, 562 U.S. at 103.

 9          Even when a state court does not explicitly address a petitioner’s claims on the merits, a

10   § 2254 petitioner must satisfy a demanding standard to obtain habeas relief. When a state court

11   gives no reason for denying a petitioner’s habeas claim, a rebuttable presumption arises that the

12   state court adjudicated the claim on the merits under § 2254(d). See Richter, 562 U.S. at 99. And

13   a federal habeas court’s obligation to consider arguments or theories that could support a state

14   court’s decision extends to state-court decisions that offer no reasoning at all. See Sexton, 138 S.

15   Ct. at 2557.

16          If obtaining habeas relief under § 2254 is difficult, “that is because it was meant to be.”

17   Richter, 562 U.S. at 102. As the Supreme Court has put it, federal habeas review “disturbs the

18   State’s significant interest in repose for concluded litigation, denies society the right to punish

19   some admitted offenders, and intrudes on state sovereignty to a degree matched by few exercises

20   of federal judicial authority.” Id. at 103 (citation omitted). Our habeas review authority serves as
21   a “guard against extreme malfunctions in the state criminal justice systems, not a substitute for

22   ordinary error correction through appeal.” Id. at 102-03 (emphasis added).

23                                                 Analysis

24          The only pertinent question is whether petitioner’s rights were violated when the trial

25   court declined to instruct that duress was a defense to aiding and abetting murder. If the answer is

26   no, then each of his claims must be denied. A federal habeas petition can succeed only if the
27   petitioner has been denied some federal right; federal habeas relief will not issue to resolve issues

28   of state law. See 28 U.S.C. § 2254(a); Estelle v. McGuire, 502 U.S. 62, 67-68 (citing Lewis v.
                                                         3
     Case 2:21-cv-00309-TLN-JDP Document 14 Filed 08/17/21 Page 4 of 5


 1
     Jeffers, 497 U.S. 764, 780 (1990)). Whether duress is an available defense to aiding and abetting
 2
     murder under California law implicates no federal question; it is a question of state law that the
 3
     California Court of Appeal decided unambiguously. See ECF No. 10-11 at 7-8.1 The Supreme
 4
     Court has repeatedly held that a state court’s interpretation of state law, including one announced
 5
     on direct appeal of the challenged conviction, binds a federal habeas court. Bradshaw v. Richey,
 6
     546 U.S. 74, 76 (2005) (citing Estelle, 502 U.S. at 67-68 and Mullaney v. Wilbur, 421 U.S. 684,
 7
     691 (1975)). Each of petitioner’s claims must, therefore, be denied.
 8
                                         Certificate of Appealability
 9
             A petitioner seeking a writ of habeas corpus has no absolute right to appeal a district
10
     court’s denial of a petition; he may appeal only in limited circumstances. See 28 U.S.C. § 2253;
11
     Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). Rule 11 Governing Section 2254 Cases
12
     requires a district court to issue or deny a certificate of appealability when entering a final order
13
     adverse to a petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d
14
     1268, 1270 (9th Cir. 1997). A certificate of appealability will not issue unless a petitioner makes
15
     “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This
16
     standard requires the petitioner to show that “jurists of reason could disagree with the district
17
     court’s resolution of his constitutional claims or that jurists could conclude the issues presented
18
     are adequate to deserve encouragement to proceed further.” Miller-El, 537 U.S. at 327; accord
19
     Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, petitioner has not made a substantial
20
     showing of the denial of a constitutional right. Thus, I recommend that the court decline to issue
21
     a certificate of appealability.
22
                                       Findings and Recommendations
23
             The court should deny the petition for a writ of habeas corpus, ECF No. 1, and decline to
24
     issue a certificate of appealability. These findings and recommendations are submitted to the
25
     U.S. District Court judge presiding over this case under 28 U.S.C. § 636(b)(1)(B) and Rule 304 of
26
27
             1
              Petitioner may not convert this state claim into a federal one merely by alleging that it
28   was a violation of his due process rights. Langford v. Day, 110 F.3d 1380, 1389 (9th Cir. 1997).
                                                        4
     Case 2:21-cv-00309-TLN-JDP Document 14 Filed 08/17/21 Page 5 of 5


 1   the Local Rules of Practice for the United States District Court, Eastern District of California.

 2   Within thirty days of the service of the findings and recommendations, the parties may file

 3   written objections to the findings and recommendations with the court and serve a copy on all

 4   parties. That document must be captioned “Objections to Magistrate Judge’s Findings and

 5   Recommendations.” The district judge will then review the findings and recommendations under

 6   28 U.S.C. § 636(b)(1)(C).

 7
     IT IS SO ORDERED.
 8

 9
     Dated:     August 16, 2021
10                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        5
